Citation Nr: 1431865	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-45 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an eye disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from January 1952 to January 956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, denied service connection for bilateral hearing loss, tinnitus and an eye disability.

In a rating decision dated in January 2014, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claimant asserts that his eye disability is the result of military service.  He reports that he was exposed to numerous altitude and pressure changes while conducting gunnery training during service and appears to contend that this had some affect on his eyes.  He also notes that he began wearing glasses during service to correct his lack of depth perception.  He reports that he did not wear glasses prior to military service.

Although service treatment records are unavailable for review, the Veteran's discharge examination dated in January 1956 notes normal eyes and indicates that he had 20/20 vision at the time of discharge.  

Post-service private treatment records note a diagnosis of cataracts and retinopathy and complaints of achy, red and itchy eyes.  However, there is no indication that either condition is related to the Veteran's period of military service.

The Veteran has not been afforded a VA claim for his eye disability.  On remand, he should be scheduled for a VA eye examination and an opinion should be obtained from the prospective examiner as to whether the Veteran has an eye disability that had its onset during, or is otherwise related to, his active military service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Additionally, in the Veteran's December 2009 Notice of Disagreement, he indicated that he was disagreeing with the denial of his hearing disability claims, which the Board liberally construes as including the claim of entitlement to service connection for tinnitus.  Finally, in a May 2014 statement, the claimant indicated that he was disagreeing with the assignment of a noncompensable rating for bilateral hearing loss.  The filing of a NOD initiates the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  To that end, review of the claims file reveals that VA has not yet issued a statement of the case (SOC) as to the issues of entitlement to service connection for tinnitus or entitlement to an initial compensable rating for bilateral hearing loss.  The Board is, therefore, obligated to remand these issues.  Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case on the issues of entitlement to service connection for tinnitus and entitlement to an initial compensable rating for bilateral hearing loss.  The appellant and his representative are advised that they will have 60 days from the date of mailing of the statement of the case to submit a substantive appeal as to these issues.  If and only if the appellant completes his appeal by filing a timely VA Form 9 on the aforementioned issues should the claims be returned to the Board.  38 U.S.C.A. § 7104.

2. Schedule the Veteran for a VA eye examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify all diagnosed eye disabilities.

Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current eye disability had its onset during active service, or is otherwise related to service.

The examiner must provide a rationale for each opinion given.  He or she should specifically note if the use of glasses to correct the Veteran's lack of depth perception or exposure to changes in altitude or pressures contributed to or caused any eye disability identified.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2. If the benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



